Citation Nr: 0901545	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-17 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, 
Minnesota


THE ISSUE

Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred at St. Cloud 
Hospital on October 5-6, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to January 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in St. Cloud, 
Minnesota.

In May 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The veteran received treatment at a private hospital on 
October 5-6, 2006 for complaints of a possible infection on 
his left lower extremity.

2.  The veteran is service-connected for the following:  
right knee condition, rated as 30 percent disabling; 
limitation of motion of lumbar spine, rated as 20 percent 
disabling; limited flexion of right knee, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; facial 
scars, rated as noncompensable; and impaired hearing, rated 
as noncompensable; with a combined evaluation of 60 percent.

3.  The veteran's was treated for nonservice-connected 
disability/disabilities on October 5-6, 2006 at a private 
facility.

4.  The veteran had coverage under a health-plan contract for 
emergency medical treatment and services rendered on October 
5-6, 2006 and the record shows that VA facilities were 
feasibly available.




CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
the cost of unauthorized private medical treatment incurred 
on October 5-6, 2006 are not met.  38 U.S.C.A. §§ 1725, 1728, 
5107 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-17.1008 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA issued VCAA notice letters from the VAMC to the veteran in 
November 2006 and February 2007.  The letters informed the 
veteran of his and VA's respective duties for obtaining any 
information and evidence not of record.  

As to the first element, the above letters did not 
specifically advise the appellant of any information and 
evidence not of record that is necessary to substantiate the 
claim.  This VCAA notice error is presumed prejudicial to the 
appellant, and VA has the burden of rebutting this 
presumption.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The Board finds this presumption is rebutted 
because of evidence of actual knowledge on the part of the 
veteran, and other documentation in the claims file 
reflecting such notification shows that a reasonable person 
could be expected to understand what was needed to 
substantiate the claim.  The Board finds that a reasonable 
person could be expected to understand from the subsequent 
statement of the case what information or evidence was needed 
to substantiate the claim based on the information provided 
therein.  In this regard, the April 2007 statement of the 
case provided the veteran with the pertinent laws and 
regulations, to include 38 U.S.C.A. §§ 1725 and 1728, 
readjudicated the claim, described the reason(s) for the 
denial, and provided the veteran with an opportunity to 
respond.  Lastly, at his May 2008 Board hearing, the veteran 
and his representative demonstrated knowledge of the 
requirements of a claim under 38 U.S.C.A. §§ 1725 and 1728 by 
articulating different requirements under the law.  (See, 
e.g., May 2008 Travel Board hearing transcript "Tr." at 5.)  
Based on the foregoing, the Board finds that the essential 
fairness of the adjudication was not frustrated.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  As such, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165, 170 
(2007).

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was issued the same day as the November 2006 notice letter, 
which provided VCAA notice at that time.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the claim was 
readjudicated thereafter.  See April 2007 Statement of the 
Case.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the duplicate Combined 
Health Record (CHR) contains records from a private hospital 
from October 5-6, 2006, a Health Insurance Claim Form, and a 
standard billing form, UB-92.  Additional evidence, such as 
whether the veteran was enrolled in the VA health care system 
and had received medical services within the 24-month period 
proceeding January 2005, is not of record.  However, as the 
veteran's claim under 38 U.S.C.A. §§ 1725 and 1728 fails for 
other reasons, it is not prejudicial to proceed with 
appellate review of the issue decided herein.  The CHR 
additionally contains the veteran's statements and testimony 
in support of his appeal.  The Board has carefully reviewed 
the veteran's statements and testimony and concludes that he 
has not identified further evidence not already of record for 
which he has not been afforded the opportunity to either 
submit or authorize VA to obtain.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim which VA has been authorized to obtain. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 



Legal criteria and analysis

The veteran is seeking payment of the costs associated with 
private medical treatment he received on October 5-6, 2006 
for which he did not have prior VA authorization to receive.  
The veteran contends that his leg was swollen and he thought 
it was infected.  See VA Form 9, Appeal to Board of Veterans' 
Appeals, received in May 2007.  The veteran also noted that 
he detected a "red vein."  He indicated that he called the 
VAMC in St. Cloud and no one answered.  Id.  He testified 
that he got a recording indicating the facility closed at 
4:30 p.m.  (See May 2008 Travel Board hearing Tr. at 3.)  The 
veteran stated that after driving himself to the St. Cloud 
VAMC at approximately 9:00 or 9:30 p.m., the doors to 
building #1 were locked and no one was around.  (See also May 
2008 Tr. at 2-3.)  The veteran testified that he lives 
"maybe six miles" from the VAMC in St. Cloud.  (Id. at 5.)  
Lastly, as noted in his VA Form 9, the veteran reported that 
VA does not have an emergency number listed and he could not 
find anyone available at VA to provide care.  

Private medical records from St. Cloud Hospital reveal that 
that the veteran was seen for complaints of a possible 
infection on his left lower extremity.  This private record 
reflects that the veteran reported that he was stung by a bee 
on the left leg about a week ago and he noticed increasing 
redness and swelling to the area over the last few days.  The 
veteran indicated that he had noticed drainage from the area 
that day, had been taking Indomethacin without relief, and 
had noticed that his blood sugars were running high.  
Physical examination revealed that the veteran was in no 
apparent distress and that he had driven himself to the 
emergency room.  It was further noted that the veteran had a 
large reddened, swollen and tense area to the left lateral 
lower leg.  The area was noted to be tender to palpation and 
with a head on the lesion.  There was some dried blood on his 
leg from where the lesion had drained earlier.  He complained 
of significant pain with any pressure at all.  It was noted 
that the veteran had full range of motion of his left lower 
extremity, normal sensation and good capillary refill to his 
toes.  His peripheral pulses were +2/4.  The wound was 
described as being approximately 6 centimeters in diameter.  
He was advised to have the lesion incised and drained.  The 
clinical assessment was abscess with incision and drainage to 
the left lower extremity.  


A medical review of the claim, dated in November 2006, 
reflects that the care needed was not for treatment of a 
service-connected disability or treatment provided adjunct to 
a service-connected disability.  The medical care provided 
was classified as "subacute" (with emergent being numbered 
as 1 and chronic care being number 4).  It was noted that the 
veteran did not have health insurance.  The medical review 
also indicated that the St. Cloud VAMC and two other 
facilities were able to provide the needed medical care and 
that the veteran could have gone to the nearest VA for 
treatment based on a review of the medical records.  It was 
further noted that pain and suffering were not a factor in 
traveling.

Another medical review of the claim, dated in January 2007, 
reflects that the claim was denied because it was not for a 
service-connected disability, VA facilities were available, 
and the services were not considered emergent.  It was noted 
that VA was not available per the patient's perception.  This 
medical review form also reflects that the veteran did not 
have health insurance.

The record reflects that the veteran is service-connected for 
the following:  right knee condition, rated as 30 percent 
disabling; limitation of motion of lumbar spine, rated as 20 
percent disabling; limited flexion of right knee, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
facial scars, rated as noncompensable; and impaired hearing, 
rated as noncompensable; with a combined evaluation of 60 
percent. 

Congress has authorized the reimbursement of costs for 
unauthorized emergency medical treatment under two statutory 
provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 
2002).  The Board notes that both 38 U.S.C.A. § 1728 and 38 
U.S.C.A. § 1725 were amended by the Veterans' Mental Health 
and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 
122 Stat. 4110 (2008).  The Board will discuss below the 
issue of retroactivity of the revised versions of sections 
1725 and 1728.

Section 1728, Title 38, United States Code, provides that VA 
may pay or reimburse veterans for medical expenses incurred 
in non-VA facilities where:  (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; (2) such care or 
services were rendered to a veteran in need thereof (A) for 
an adjudicated service-connected disability, (B) for a non 
service-connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (D) for any 
injury, illness, or dental condition in the case of a veteran 
who is participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(j); and (3) Department or other Federal facilities were 
not feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
See also 38 C.F.R. § 17.120.  All three of these statutory 
requirements must be met before payment may be authorized.  
Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

With respect to whether or not an emergency existed, 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not provide a 
definition of when an emergency exists.  An emergency has 
been noted to be "a sudden, generally unexpected occurrence 
or set of circumstances demanding immediate action."  
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citing 
Webster's New World Dictionary, Third College Edition 444 
(1988)).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board acknowledges that records from the private hospital 
show that the veteran was in need of care for a large, 
reddened, swollen, and tense abscess of his left lower 
extremity on October 5-6, 2006.  However, the Board notes 
that medical reviews of the claim, dated in November 2006 and 
January 2007, reflect that the medical care provided on 
October 5-6, 2006 was not for a service-connected disability 
or for a non service-connected disability associated with and 
held to be aggravating a service-connected disability.  The 
record also does not reflect that the veteran has a total 
disability permanent in nature from a service-connected 
disability and it is not shown or alleged that he is a 
participant in a vocational rehabilitation program under 38 
U.S.C.A. Chapter 31.  As the veteran did not meet one of the 
conjunctive criteria of 38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120, his claim must fail.  Compare Melson v. Derwinski, 
1 Vet. App. 334, 337 (1991) (noting that use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met), with 
Johnson v. Brown, 7 Vet. App. 95, 99 (1994) (noting that only 
one disjunctive "or" requirement must be met in order for an 
increased rating to be assigned).  Thus, the Board need not 
address the other criteria of 38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.  See Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
(holding that the Board has the fundamental authority to 
decide a claim in the alternative).  The Board further notes 
that the Veterans' Mental Health and Other Care Improvements 
Act of 2008 only renumbered/reorganized this particular 
requirement of 38 U.S.C.A. § 1728 without making substantive 
changes to this requirement for payment or reimbursement.

In short, the competent medical evidence of record, to 
include opinions by medical professionals, indicates that the 
veteran's medical treatment at St. Cloud Hospital was not for 
a service-connected disability or for nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service-connected disability.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 
C.F.R.  
§ 3.102 (2008), but does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the Board finds that entitlement to payment or 
reimbursement for the cost of unauthorized private medical 
treatment incurred on October 5-6, 2006 under 38 U.S.C.A. § 
1728 and 38 C.F.R. § 17.120 is not warranted.

The Veterans Millennium Health Care and Benefits Act 
(Millennium Bill), which became effective in May 2000, 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those veterans who are active 
Department health-care participants who are personally liable 
for such non-VA treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. § 17.1000-17.1008 (2008).  


To be eligible for reimbursement under the Millennium Bill 
the veteran has to satisfy all of the following conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)	The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the  health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)	A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions could be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)	The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)	At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;


(f)	The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)	The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, e.g. 
failure to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the denial of 
payment);

(h)	If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i)	The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veteran's, primarily those 
who receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2008).

Again, in order to establish entitlement to payment or 
reimbursement, the veteran must satisfy all of the above 
enumerated criteria.  See Melson, 1 Vet. App. at 337 (noting 
that use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met).  The Board calls attention to criterion (g), which 
notes that the veteran cannot have coverage under a health-
plan contract for any of the emergency treatment.  The Board 
notes that 38 U.S.C.A. § 1725(f)(2) defines the term 
"health-plan contract" to include an insurance policy or 
contract, medical or hospital service agreement, membership 
or subscription contract, or similar arrangement under which 
health services for individuals are provided or the expenses 
of such services are paid.  In this case, the record reflects 
that the veteran had other insurance available.  The UB-92 
form reflects that the "payer" for medical expenses 
incurred in October 2002 (per box #50) is "Veterans Admin - 
St Cloud" and the next line in the same box is "Tricare."  
The Board acknowledges that the medical reviews of the claim, 
dated in November 2006 and January 2007, reflect that the 
veteran had no health insurance.  However, a letter to the 
veteran, dated in February 2007, advised him that to be 
eligible under the Millennium Bill that he could not have 
other health care coverage, among other things.  The February 
2007 letter indicates that the VAMC did some checking and 
learned that he has Tricare insurance.  A copy of this letter 
was sent to the veteran's representative.  The record 
reflects that VA received a statement from the veteran in 
April 2007 and he did not deny having Tricare insurance.  
Based on the most recent uncontradicted evidence of record, 
the Board finds the veteran was covered under a "health-plan 
contract" (i.e., Tricare) when he incurred expenses for 
unauthorized emergency medical treatment and services on 
October 5-6, 2006 at St. Cloud Hospital.  

In the alternative, even if the veteran was found to have no 
coverage under a health-plan contract, the Board finds that 
the evidence of record shows that a VA or other Federal 
facility/provider was feasibly available and an attempt to 
use them beforehand would have been considered reasonable by 
a prudent layperson.  "Feasibly available" is not defined in 
the relevant statute or regulation.  See 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R.  
§ 17.53, also for application, state that a VA facility may 
be considered as not feasibly available when the urgency of 
the applicant's medical condition, the relative distance of 
the travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, 
a VA facility would not be feasibly available if there was 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R.  
§ 17.1002(c).  

In this case, the veteran had stated that the VAMC in St. 
Cloud was closed and/or that no one was available to provide 
medical care.  Despite this assertion, the record reflects 
that appropriate VA facilities were feasibly available.  The 
veteran has not presented any objective evidence that would 
support his assertion that VA facilities were not available.  
In this regard, the medical reviews of claim, dated in 
November 2006 and January 2007, each found that VA facilities 
were available.  See also Statement of the Case, issued in 
April 2007 (noting the veteran's VA records were checked and 
did not reveal that he contacted the St. Cloud VAMC prior to 
going to the St. Cloud Hospital on October 5, 2006).  
Additionally, a document of record from Central Minnesota 
Emergency Physicians titled Statement of Account, received in 
December 2006, reflects that VA denied the claim because 
their facilities were available.  Therefore, the requirement 
that a VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent person, has not 
been met in this case.  

Under such circumstances, the Board finds that a VA medical 
facility was feasibly available to provide the treatment in 
question, and should have been used. Accordingly, although 
the basis for the denial is that the veteran's had coverage 
under a health-plan contact; alternatively, another one of 
the requisite criteria set forth above, 38 C.F.R. § 
17.1002(c), is not met.  See 38 U.S.C.A. § 1725; see also 
Holbrook, 8 Vet. App. at 92 (noting the Board's fundamental 
authority to decide a claim in the alternative).

In conclusion, although the Board is sympathetic to the 
veteran's contentions concerning the circumstances 
surrounding his treatment at St. Cloud Hospital on October 5-
6, 2006, it cannot grant the veteran's claim unless the facts 
of the case meet all of the requirements under 38 C.F.R. § 
17.1002, which this claim does not. As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Thus, as the 
veteran's claim has failed to meet the necessary requirements 
under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1000-1008 (2008), 
the claim must be denied. 

Finally, the Board notes that on October 10, 2008, S. 2162, 
designated as the Veterans' Mental Health and Other Care 
Improvements Act of 2008, was signed by the President.  This 
bill makes various changes to veteran's mental health care 
and also addresses other health care related matters.  
Relevant to the instant case, the new law amends 38 U.S.C.A. 
§ 1725 to make mandatory (as opposed to discretionary) the 
reimbursement of the reasonable value of emergency treatment 
of an "eligible" veteran furnished by a non-VA facility, if 
all of the pertinent criteria (outlined above) are otherwise 
satisfied.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat. 4110 (2008).  Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment."  The amended 
provision also requires VA to use the prudent layperson 
standard in determining if a medical emergency existed for 
both programs, i.e., 38 C.F.R. § 1725 (Millennium Bill) and 
§ 1728.  

The Board will now address the retroactivity of the Veterans' 
Mental Health and Other Care Improvements Act of 2008.  In 
Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 (1994), 
the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the 
presumption against retroactive legislation is deeply rooted 
in our jurisprudence."  At the same time, "[a] statute does 
not operate 'retrospectively' merely because it is applied in 
a case arising from conduct antedating the statute's 
enactment or upsets expectations based in prior law."  Id. at 
269 (internal citations omitted).  Therefore, in analyzing 
whether a particular statute should be applied to a case that 
originated before the statute was passed, a court "must ask 
whether the new provision attaches new legal consequences to 
events completed before its enactment."  Id. at 269-70.

To determine whether the application of a new statute would 
have retroactive effect, the Supreme Court has held that the 
following three factors should be considered:  (1) whether it 
would impair rights possessed by a party when he acted, (2) 
whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions.  Id. at 280.  If 
the statute is found to have a retroactive effect, then "our 
traditional presumption teaches that it does not govern 
absent clear congressional intent favoring such a result."  
Id.


The U.S. Court of Appeals for the Federal Circuit has created 
a three-part test encompassing the factors laid out in 
Landgraf:  (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations."  Princess Cruises v. United States, 
397 F.3d 1358, 1363-64 (Fed. Cir. 2005) (quoting Landgraf, 
511 U.S. at 270).  If, under this test, a rule or regulation 
appears to have a retroactive effect, then the rule or 
regulation cannot be applied to cases pending at the time of 
its promulgation.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003) 
(discussing that most statutes and regulations liberalizing 
the criteria for entitlement to a benefit may be applied to 
pending claims because they would affect only prospective 
relief).

In the present case, the claimant is seeking payment of 
unreimbursed medical expenses incurred in obtaining private 
emergency room treatment.  However, in this situation the 
claimant is not seeking prospective relief by way of the 
payment of monthly disability compensation payments, but 
rather is seeking reimbursement for a debt or financial 
obligation previously incurred.  As such, the Board finds 
that the change should not be applied retroactively.  


ORDER

Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred on October 5-
6, 2006, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


